TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 3, 2020



                                      NO. 03-20-00346-CV


                                         R. V., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the decree of termination signed by the trial court on June 26, 2020.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the decree. Therefore, the Court affirms the trial court’s decree of termination.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.